Citation Nr: 1004057	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.  

2.  Entitlement to service connection for residuals of a 
bayonet wound to the left hand.  

3.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected right and left 
leg injuries.  

4.  Entitlement to service connection for right ankle 
disability, to include as secondary to service-connected 
right and left leg injuries.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to August 
1973.  The Veteran had subsequent periods of Reserve service 
as well.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decision in which the RO denied 
claims of service connection for residuals of a gunshot wound 
to the left leg, residuals of a bayonet wound to the left 
hand, and residuals of injuries of the back, knee, and ankle.  
The Veteran perfected an appeal as to these denials.

The Board has previously remanded this case as follows.  In 
December 1997 and in February 2002, the Board remanded the 
appeal for additional evidentiary development.  In October 
2002, the Board remanded the appeal to provide a requested 
personal Travel Board hearing before a Veterans' Law Judge at 
the RO.  In August 2003, the Board remanded the appeal for 
additional development.  The claims for entitlement to 
service connection for residuals of a gunshot wound to the 
left leg and entitlement to service connection for residuals 
of a bayonet wound to the left hand on appeal were initially 
denied by the Board in an April 2006 decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in July 2007, the Veteran 
and the Secretary of Veterans Appeals (Secretary) filed a 
Joint Motion for Remand.  This motion was granted in an 
August 2007 Court order, and the case was again before the 
Board and remanded for development in a December 2007 remand.  

Separately, the Board observes that, in April 2006, the Board 
remanded claims of service connection for right knee, back, 
and right ankle disorders for further development.  In a 
November 2008 rating decision the RO granted service 
connection for right knee injury with osteoarthritis and 
service connection for right knee anterior cruciate ligament 
laxity.  

The Veteran testified at February 2003 and November 2009 
Board hearings before the undersigned Veterans Law Judge.  
Transcripts of those hearings have been reviewed and 
associated with the claims file.

The issues of entitlement to service connection for back 
disability and right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's left 
knee scar is causally related to his military service.  

2.  Competent medical evidence shows that the Veteran's left 
hand scar is casually related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for residuals of a 
gunshot wound to the left leg are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 3.304 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for residuals of a 
bayonet wound to the left hand are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Analysis

The Veteran claims entitlement to service connection for 
residuals of a gunshot wound to the left leg, and for 
residuals of a bayonet wound to the left hand; both injuries 
occurring during active duty service while in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  In order to 
establish direct service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  

Service personnel records show that the Veteran was in 
Vietnam from March to June 1971.  Except for the May 1969 
enlistment examination report, service treatment records for 
the Veteran's active duty service from May 1969 to August 
1973 are missing and unavailable.  The Board notes that the 
claims file contains numerous attempts by the RO to obtain 
the Veteran's missing service treatment records.  The May 
1969 examination report does not show any indication of a 
gunshot wound to the left leg, or wound to the left hand.

The Veteran was examined in March 1977 in connection with his 
membership in the Marine Corps Reserves.  A March 1977 report 
of medical history shows that the Veteran did not report any 
problems associated with a bullet wound to the left leg or a 
bayonet wound to the left hand.  On examination, with respect 
to identifying body marks, scars, or tattoos, the examiner 
noted a finding of "left hand 1/2 inch."  There are no 
findings specifically referable to residuals of a gunshot 
wound of the left leg, or residuals of a bayonet wound to the 
left hand. 

An April 1982 report of medical examination shows that the 
Veteran had a 1/2 inch scar on his left hand a 1/4 inch scar on 
his left knee.  The report stated that the Veteran was 
stabbed in the left hand and there was a resulting small scar 
between the number four and five fingers.  The report also 
stated that the Veteran was shot (gun wound) in the left knee 
with a resulting scar on the left knee.  It was noted that 
both of these injuries were service related and were to no 
degree disabling.  

During a December 1993 VA examination, the Veteran reported 
he was injured by a gunshot wound-the bullet glanced by the 
left knee-while in Vietnam in 1970.  He was treated with 
butterflies and stitches, and no operation.  He reported 
present complaints of stiffness and that his knee pulled if 
he tried to run.  The Veteran also reported a bayonet scar 
due to a battle injury in 1972.  This severed the tendons.  
He reported that he presently had some limited extension of 
the left thumb.

A 1971 personnel record shows that the Veteran participated 
in "Operations against the VC/NVA in the republic of 
Vietnam."  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R§ 3.304(d) 
(2009).  Combat service requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis.  Id.  

In response to an inquiry concerning the issuance of the 
Purple Heart Medal, in a September 1997 letter from the 
Bureau of Naval Personnel, a supervisor stated that available 
personnel records fail to document treatment of wounds 
incurred as a result of enemy action.  

In this case, the Veteran's service personnel records 
pertaining to his active service from 1969 to 1973, including 
his DD Form 214 MC, do not show that the Veteran received any 
award or decoration associated with combat, including the 
Purple Heart, or that he was wounded during his active 
service from 1969 to 1973.  As stated above, the service 
treatment records for active service from May 1969 to August 
1973 are mostly missing, with the sole exception of the 
enlistment examination report.  

An August 2002 sworn affidavit from the Veteran's mother 
stated that she received a telegram from the United States 
military stating that her son had been wounded in Vietnam in 
1971.  She stated that the telegram stated that her son (the 
Veteran) received a bullet wound to the left leg.  Similarly, 
an August 2002 sworn affidavit from the Veteran's brother 
stated that he was at home with his mother when she received 
a telegram in 1971 stating that the Veteran had sustained a 
left leg bullet wound in Vietnam.  

The Veteran himself has made numerous consistent assertions 
that he engaged in combat with the enemy, not limited to the 
February 2003 and November 2009 Board testimony, December 
2004 VA outpatient treatment records, a June 2007 VA 
outpatient treatment note, statements from the February 1994, 
December 2004, and March 2008 VA examinations, and a May 2005 
letter.  The Board notes that the General Counsel has stated:

[i]n as much as an "operation" or "campaign" 
referenced in a particular veteran's service 
records may have involved instances of combat, 
that evidence should be considered in relation to 
the other evidence of record relevant to the issue 
of whether the veteran engaged in combat.  

VA Gen. Coun. Prec. Op. 12-99 at 13 (Oct. 18, 1994).  

The 1971 personnel record which stated that the Veteran 
engaged in "Operations against the VC/NVA in the republic of 
Vietnam," when considered in relation to the other evidence 
of record relevant to the issue of whether the Veteran 
engaged in combat, to include the Veteran's statements and 
testimony and the statements of his mother and brother, 
supports a finding that the Veteran was engaged in combat 
during his active duty service.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Thus, the Board accepts that the 
Veteran sustained a gunshot to the left leg and a bayonet 
stabbing on his left hand during his active service.

A February 1994 VA examination report shows that the Veteran 
stated that in 1970 or 1971 he sustained a bayonet wound 
involving what appeared to be the soft tissue of the left 
hand.  This involved the soft tissue of the web space between 
the left thumb and left index finger dorsal surface.  The 
examiner found that the Veteran had a superficial soft tissue 
scarring in the dorsal web space between the left thumb and 
the left index finger.  No functional deficits were noted and 
the Veteran was diagnosed with status post soft tissue injury 
to the left hand as described.  

A February 1994 VA examination report shows that the Veteran 
reported that he suffered from a superficial gunshot would in 
1971.  The Veteran stated that he was treated with surgical 
debridement.  Postoperatively, the Veteran stated that he 
noted persistent stiffness in the left knee and popping.  The 
examiner noted that the Veteran walked with a noticeable limp 
and walked with a metal crutch for support.  The examiner 
noted a faint scar over the lateral aspect of the Veteran's 
left knee.  

A March 2008 VA examination report shows that the Veteran was 
diagnosed with a small scar from a bayonet wound injury on 
the left hand with no significant residuals.  The examiner 
stated that the left hand scar was miniscule, loose, not 
deformed, non tender, with no loss of underlying tissue, no 
fixation measuring 1 cm.  The examiner opined that it was 
less likely was not that said bayonet injury left significant 
residuals.  

A July 2005 letter from the Veteran's private physician 
stated that he started treating the Veteran in 1974 when the 
Veteran returned from Vietnam.  The physician stated that he 
treated the Veteran for a gunshot wound of the left knee.  At 
that time the Veteran had a 4" scar and the injured site was 
swollen and discolored.  The Veteran was walking with 
crutches and wore a brace on his left knee.  

A March 2008 VA examination report shows that there was 
crepitus, tenderness, painful movement, and guarding of 
movement of the left knee.  X-rays of the left knee revealed 
minimal spiking of tibial spines noted.  Slight narrowing 
patellofemoral joint was present.  No other osseous or soft 
tissues abnormalities were seen.  There was no evidence of 
dislocation.  The Veteran was diagnosed with a history of a 
gunshot wound, left knee with no significant residuals.  The 
examiner opined that there was no convincing evidence that 
the gunshot wound, which was noted on different documents to 
be superficial, left any significant residual on the left 
knee.  The Veteran's current left knee arthritis was less 
likely as not a result of the claimed gunshot injury to the 
left knee while on active duty in 1971.   

As stated above, in order to establish direct service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case there is medical evidence of current disability.  
The April 1982 service record shows that the Veteran had left 
leg and hand scars.  In addition, the February 1994 and March 
2008 examiners both noted the Veteran's scars.  There is also 
lay and medical evidence of in-service occurrence.  The April 
1982 service document shows that these injuries were service 
related.  In addition, the Veteran has provided lay testimony 
that these injuries were sustained in Vietnam.  Finally, 
there is medical evidence of a nexus between the injury and 
the current disability.  Both the February 1994 and March 
2008 examiners stated that the Veteran had residuals scars 
which were a result of a gun shot to the left leg and a 
bayonet stab to the left hand.  The Board notes that the 
March 2008 examiner stated that the Veteran did not have 
significant residuals from the injuries, however, the 
examiner did acknowledge the residual scars and the Veteran 
is entitled to service connection for those residual scars.  

Given that the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are for application in this case and the 
Board has accepted that the Veteran sustained a gunshot to 
the left leg and a bayonet stabbing on his left hand during 
his active service and the fact that an April 1982 service 
record stated that the Veteran was shot (gun wound) in the 
left knee with a resulting scar on the left knee and that the 
Veteran was stabbed in the left hand and there was a 
resulting small scar between the number four and five 
fingers, in combination with the documentation in the 
February 1994 and March 2008 examination reports which show 
residual scars from these injuries, and after resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection is warranted.  

The Board notes that the weight to be attached to relevant 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must assess 
the weight and credibility to be given to the evidence.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the 
evidence objectively, the Board finds that the evidence taken 
as a whole warrants service connection.


ORDER

Entitlement to service connection for residuals of a gunshot 
wound to the left leg is granted.  

Entitlement to service connection for residuals of a bayonet 
wound to the left hand is granted.  





REMAND

With respect to the Veteran's claims for entitlement to 
service connection for a back disability, to include as 
secondary to service-connected right and left leg injuries 
and entitlement to service connection for right ankle 
disability, to include as secondary to service-connected 
right and left leg injuries, the Board has determined that 
further development is warranted.  

In an April 2006 Board remand, the Board determined that 
these claims were intertwined with a pending claim for 
service connection for a right knee claim which was remanded 
for development.  Thus, the Board found that an adjudication 
of the issues of entitlement to service connection for a 
current right ankle disorder, and of a current back disorder, 
both claimed in part as secondary to the claimed right knee 
disability, should be deferred until the completion of all 
recommended development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  
In a November 2008 rating decision, the Veteran's claim for 
service connection for a right knee injury was granted.  
Thus, the development of the right knee claim has been 
completed.  

At the Veteran's November 2009 Board hearing the Veteran 
contended that, with respect to his right ankle and back 
claims, they were a direct result of the residual injury 
caused by the gunshot wound to the left leg, specifically the 
buckling of the left leg-causing instability and then 
causing the Veteran to fall in 1991 and injure his back and 
ankle.  

A January 1992 hospital discharge summary shows that the 
Veteran was admitted for a traumatic trimalleolar fracture of 
the right ankle.  The Veteran stated that he also sustained 
an acute back injury.  The Veteran stated that while walking 
down the stairs, his right leg gave out which caused him to 
fall and twist his ankle.  

An August 1999 letter from a private physician stated that 
the Veteran suffered a serious back injury when he fell off 
some scaffolding.  The physician opined that this injury 
happened most likely as a result of the injury that he 
sustained to his knee when he was in military service.  
However, the physician did not specify which knee he was 
referencing.  

A September 1999 letter from a former co-worker of the 
Veteran stated that he was with the Veteran when he fell off 
of scaffolding when they were painting.  The former co-worker 
stated that the Veteran's left knee gave out on him and 
caused him to fall and injure his back.  The former co-worker 
stated that the Veteran had told him many times that he was 
wounded in one leg and had sustained an injury to the other 
while in the military.  

Thus, the Veteran, during the pendency of the appeal, has 
raised two claims for service connection on a secondary 
basis.  The Veteran has claimed that his right ankle and back 
disabilities are proximately due to or the result of his 
service connected right knee condition and or his service 
connected residuals of a gunshot wound to the left leg.  The 
Board observes that service connection may be established on 
a secondary basis for a disability which is proximately due 
to or the result of a service-connected disease or injury; 
or, for any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease.  38 
C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The medical record contains competent evidence of a current 
right ankle disorder, and of a current back disorder.  The 
December 2004 VA examination report contains a diagnosis, 
with respect to the right ankle, of status open reduction and 
internal fixation of a trimalleolar fracture sustained around 
January 6, 1992 with osteopenia; and with respect to the 
back, of diffuse osteopenia with endplate depression of L1 
vertebra secondary to history of old compression fracture of 
1984, mild degenerative disease L5-S1 and L1-L2.  In 
addition, an April 2009 statement from one of the Veteran's 
physicians stated that it was his opinion that the Veteran's 
right ankle and back injuries were a result of the Veteran 
having multiple falls, which are a result of his service-
related left and right knee injuries.  

A December 2004 VA examination report shows that the examiner 
opined that he did not find any evidence that the Veteran's 
currently diagnosed back and right ankle disorders were 
proximately due to the result of or aggravated by the 
Veteran's right knee disorder.  However, the Board notes that 
this examiner also opined that the Veteran's right knee 
condition was not caused by his active military service and 
the Board has subsequently granted service connection for the 
Veteran's right knee.  In addition, the examiner did not 
opine as to the left leg injury and its possible relation to 
the Veteran's right ankle and back conditions.  

Thus, the Veteran has not been provided with an adequate 
examination with regard to his remaining claims for service 
connection.  Under the VCAA, VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, a 
competent link has been offered, the April 2009 statement 
from the Veteran's private physician links the Veteran's fall 
which caused his right ankle and back disability to his right 
and left knee injuries.  

In this case, a VA examination and opinion need to be 
obtained in order to determine whether there the Veteran's 
current right ankle and back conditions are related to his 
service-connected right knee or his service-connected 
residuals of gunshot wound to the left knee.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his right ankle and back 
conditions.  The Veteran's claims file 
and a copy of this Remand should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed. Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that such 
disability was incurred as a result of 
service or was caused or aggravated by 
the Veteran's service-connected right 
knee condition or service-connected 
residuals of a gunshot wound to the left 
leg.  A complete rationale should be 
given for all opinions and conclusions.  

2.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


